UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Aerospace and defense (1.9%) Airbus Group SE (France) 13,398 $889,038 BAE Systems PLC (United Kingdom) 103,488 754,243 Airlines (1.2%) Japan Airlines Co., Ltd. (Japan) 27,400 1,003,535 Automobiles (4.5%) Daimler AG (Registered Shares) (Germany) 13,206 1,012,436 Nissan Motor Co., Ltd. (Japan) 163,100 1,509,340 Toyota Motor Corp. (Japan) 15,100 798,571 Yamaha Motor Co., Ltd. (Japan) 30,400 505,654 Banks (13.3%) Bank of Ireland (Ireland) (NON) 2,355,822 682,935 Bank of Queensland, Ltd. (Australia) 143,795 1,335,940 Danske Bank A/S (Denmark) 24,478 688,839 DNB ASA (Norway) 37,428 442,191 ING Groep NV GDR (Netherlands) 202,721 2,441,149 Metro Bank PLC (United Kingdom) (NON) (S) 22,241 600,540 Mizuho Financial Group, Inc. (Japan) 392,600 586,397 Natixis SA (France) 102,373 502,267 Permanent TSB Group Holdings PLC (Ireland) (NON) 147,447 454,088 Shinsei Bank, Ltd. (Japan) 341,000 445,395 Skandinaviska Enskilda Banken AB (Sweden) 63,276 600,708 Sumitomo Mitsui Financial Group, Inc. (Japan) 36,600 1,109,594 Swedbank AB Class A (Sweden) 29,868 639,883 Virgin Money Holdings UK PLC (United Kingdom) 166,668 878,151 Beverages (1.1%) Anheuser-Busch InBev SA/NV (Belgium) 7,694 959,146 Building products (0.7%) Compagnie De Saint-Gobain (France) 14,412 633,161 Capital markets (1.2%) Credit Suisse Group AG (Switzerland) 31,101 439,572 UBS Group AG (Switzerland) 37,233 596,359 Chemicals (1.0%) Akzo Nobel NV (Netherlands) 13,195 896,631 Communications equipment (1.1%) Nokia OYJ (Finland) (NON) 157,378 930,439 Construction and engineering (2.0%) Vinci SA (France) 23,004 1,708,217 Construction materials (0.7%) CRH PLC (Ireland) 21,088 594,172 Diversified financial services (1.8%) Challenger, Ltd. (Australia) 146,841 944,387 Eurazeo SA (France) 9,323 630,190 Diversified telecommunication services (4.2%) BCE, Inc. (Canada) 15,500 706,406 Com Hem Holding AB (Sweden) 45,959 423,487 Nippon Telegraph & Telephone Corp. (Japan) 21,200 913,213 Spark New Zealand, Ltd. (New Zealand) 360,172 908,671 Telecom Italia SpA RSP (Italy) 739,031 643,412 Electric utilities (1.0%) SSE PLC (United Kingdom) 40,377 862,216 Food and staples retail (0.8%) Seven & i Holdings Co., Ltd. (Japan) 15,500 659,967 Food products (4.2%) Barry Callebaut AG (Switzerland) 650 705,007 Kerry Group PLC Class A (Ireland) 13,740 1,279,717 Nestle SA (Switzerland) 13,529 1,010,258 Nomad Foods, Ltd. (United Kingdom) (NON) 61,900 557,719 Household durables (1.6%) Panasonic Corp. (Japan) 97,300 893,505 Skyworth Digital Holdings, Ltd. (China) 830,000 513,577 Household products (0.6%) Henkel AG & Co. KGaA (Preference) (Germany) 4,345 478,841 Independent power and renewable electricity producers (0.7%) Electric Power Development Co., Ltd. (Japan) 17,900 559,052 Industrial conglomerates (1.9%) Siemens AG (Germany) 15,338 1,625,702 Insurance (7.9%) Admiral Group PLC (United Kingdom) 13,357 379,318 AIA Group, Ltd. (Hong Kong) 178,400 1,010,742 Allianz SE (Germany) 4,247 690,402 AXA SA (France) 54,027 1,270,166 Chubb, Ltd. 8,765 1,044,350 Prudential PLC (United Kingdom) 77,429 1,436,098 SCOR SE (France) 25,477 903,680 IT Services (0.6%) Worldpay Group PLC (United Kingdom) (NON) 117,735 463,144 Media (3.1%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 34,092 372,520 Liberty Global PLC Ser. C (United Kingdom) (NON) 19,600 736,176 WPP PLC (United Kingdom) 66,399 1,547,344 Metals and mining (0.5%) Glencore PLC (United Kingdom) 167,931 377,963 Multi-utilities (2.7%) Centrica PLC (United Kingdom) 152,870 497,898 RWE AG (Germany) 59,584 770,513 Veolia Environnement SA (France) 43,937 1,057,486 Oil, gas, and consumable fuels (7.7%) EnCana Corp. (Canada) 72,000 439,068 Royal Dutch Shell PLC Class A (United Kingdom) 122,953 2,977,645 Royal Dutch Shell PLC Class B (United Kingdom) 34,117 830,939 Suncor Energy, Inc. (Canada) 50,400 1,403,633 Total SA (France) 20,037 911,331 Personal products (1.4%) Asaleo Care, Ltd. (Australia) 212,100 295,905 Unilever NV ADR (Netherlands) 20,956 936,002 Pharmaceuticals (8.5%) Astellas Pharma, Inc. (Japan) 114,700 1,525,155 AstraZeneca PLC (United Kingdom) 21,857 1,220,440 Bayer AG (Germany) 8,794 1,033,504 Novartis AG (Switzerland) 9,896 714,841 Sanofi (France) 34,698 2,790,565 Real estate investment trusts (REITs) (2.0%) Hibernia REIT PLC (Ireland) 652,480 963,696 Japan Hotel REIT Investment Corp (Japan) 874 769,589 Real estate management and development (2.8%) Hang Lung Group, Ltd. (Hong Kong) 166,000 476,129 Mitsubishi Estate Co., Ltd. (Japan) 29,000 538,669 Mitsui Fudosan Co., Ltd. (Japan) 33,000 823,351 Sumitomo Realty & Development Co., Ltd. (Japan) 18,000 526,829 Software (0.7%) Nintendo Co., Ltd. (Japan) 4,400 625,528 Technology hardware, storage, and peripherals (3.2%) Casetek Holdings, Ltd. (Taiwan) 159,000 864,560 Lenovo Group, Ltd. (China) 790,000 615,107 Samsung Electronics Co., Ltd. (South Korea) 1,080 1,239,035 Tobacco (3.6%) Japan Tobacco, Inc. (Japan) 38,300 1,596,046 Philip Morris International, Inc. 15,300 1,501,083 Trading companies and distributors (2.6%) ITOCHU Corp. (Japan) 50,300 619,448 Mitsubishi Corp. (Japan) 57,600 975,482 Wolseley PLC (United Kingdom) 11,655 656,284 Transportation infrastructure (1.6%) Aena SA (Spain) (NON) 7,057 907,750 Sumitomo Warehouse Co., Ltd. (The) (Japan) 88,000 448,034 Wireless telecommunication services (2.9%) KDDI Corp. (Japan) 33,500 894,762 Vodafone Group PLC (United Kingdom) 508,698 1,621,416 Total common stocks (cost $83,985,248) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 (i) $41,106 $53,170 U.S. Treasury Notes 1.375%, Apirl 30, 2020 (i) 111,000 112,808 Total U.S. treasury obligations (cost $165,978) SHORT-TERM INVESTMENTS (2.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) Shares 548,503 $548,503 Putnam Short Term Investment Fund 0.44% (AFF) Shares 1,689,313 1,689,313 U.S. Treasury Bills 0.28%, June 9, 2016 (SEGSF) $110,000 109,962 U.S. Treasury Bills 0.32%, May 12, 2016 (SEGSF) 28,000 27,997 U.S. Treasury Bills 0.32%, May 5, 2016 (SEGSF) 81,000 80,993 U.S. Treasury Bills 0.95%, April 14, 2016 (SEGSF) 21,000 20,999 Total short-term investments (cost $2,477,723) TOTAL INVESTMENTS Total investments (cost $86,628,949) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $29,022,711) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/20/16 $1,963,154 $1,832,133 $131,021 British Pound Buy 6/15/16 85,763 85,236 527 Canadian Dollar Buy 4/20/16 406,405 400,145 6,260 Canadian Dollar Sell 4/20/16 406,405 379,618 (26,787) Barclays Bank PLC Canadian Dollar Sell 4/20/16 345,806 316,323 (29,483) Euro Buy 6/15/16 778,093 742,738 35,355 Hong Kong Dollar Buy 5/18/16 1,556,112 1,552,550 3,562 Singapore Dollar Buy 5/18/16 461,229 435,755 25,474 Swiss Franc Buy 6/15/16 1,557,223 1,513,225 43,998 Citibank, N.A. Canadian Dollar Sell 4/20/16 1,006,542 940,405 (66,137) Danish Krone Sell 6/15/16 290,839 281,180 (9,659) Japanese Yen Sell 5/18/16 580,678 552,522 (28,156) Credit Suisse International Australian Dollar Buy 4/20/16 562,006 521,902 40,104 Norwegian Krone Buy 6/15/16 376,806 360,427 16,379 Swedish Krona Buy 6/15/16 549,014 519,929 29,085 Deutsche Bank AG Australian Dollar Buy 4/20/16 262,198 258,199 3,999 Australian Dollar Sell 4/20/16 262,198 237,796 (24,402) HSBC Bank USA, National Association British Pound Sell 6/15/16 327,107 325,042 (2,065) Canadian Dollar Buy 4/20/16 359,589 354,051 5,538 Canadian Dollar Sell 4/20/16 359,589 351,486 (8,103) JPMorgan Chase Bank N.A. British Pound Buy 6/15/16 1,529,517 1,497,682 31,835 Canadian Dollar Buy 4/20/16 414,567 369,285 45,282 Canadian Dollar Sell 4/20/16 414,567 408,123 (6,444) New Zealand Dollar Sell 4/20/16 667,545 647,322 (20,223) Norwegian Krone Buy 6/15/16 148,132 141,729 6,403 Singapore Dollar Buy 5/18/16 566,708 535,089 31,619 South Korean Won Sell 5/18/16 1,132,404 1,067,574 (64,830) Swedish Krona Buy 6/15/16 148,516 140,646 7,870 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/16 477,671 445,718 31,953 Australian Dollar Sell 4/20/16 477,671 470,402 (7,269) State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 1,382,152 1,289,514 92,638 British Pound Buy 6/15/16 921,704 897,385 24,319 Canadian Dollar Sell 4/20/16 512,819 479,026 (33,793) Israeli Shekel Buy 4/20/16 753,550 722,660 30,890 Japanese Yen Buy 5/18/16 1,291,474 1,221,086 70,388 UBS AG Australian Dollar Buy 4/20/16 558,942 547,180 11,762 Australian Dollar Sell 4/20/16 558,942 521,641 (37,301) Canadian Dollar Sell 4/20/16 659,503 616,116 (43,387) Euro Sell 6/15/16 3,404,998 3,251,088 (153,910) Swiss Franc Buy 6/15/16 380,386 369,687 10,699 WestPac Banking Corp. Canadian Dollar Buy 4/20/16 556,477 534,295 22,182 Canadian Dollar Sell 4/20/16 556,477 544,281 (12,196) Euro Buy 6/15/16 360,822 344,520 16,302 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $85,582,119. (b) The aggregate identified cost on a tax basis is $86,816,669, resulting in gross unrealized appreciation and depreciation of $10,207,782 and $11,127,162, respectively, or net unrealized depreciation of $919,380. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,223,592 $4,416,253 $3,950,532 $1,368 $1,689,313 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $548,503, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $526,714. Certain of these securities were sold prior to the close of the reporting period. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $352,810 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 21.5% United Kingdom 19.2 France 13.3 Germany 6.6 United States 5.3 Netherlands 5.0 Ireland 4.7 Switzerland 4.1 Australia 3.0 Canada 3.0 Sweden 2.0 Hong Kong 1.7 Spain 1.5 South Korea 1.5 China 1.3 Belgium 1.1 Finland 1.1 New Zealand 1.1 Taiwan 1.0 Denmark 0.8 Italy 0.8 Other 0.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $341,122 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $239,951 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,956,823 $2,932,300 $— Consumer staples 4,610,720 5,368,971 — Energy 1,842,701 4,719,915 — Financials 10,211,912 14,639,692 — Health care 1,525,155 5,759,350 — Industrials 3,046,499 7,174,395 — Information technology 3,344,230 1,393,583 — Materials — 1,868,766 — Telecommunication services 3,423,052 2,688,315 — Utilities 559,052 3,188,113 — Total common stocks — U.S. treasury obligations — 165,978 — Short-term investments 1,689,313 788,454 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $201,299 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 775,444 574,145 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 137,808 108,389 — 85,568 3,999 5,538 123,009 31,953 218,235 22,461 38,484 775,444 Total Assets $137,808 $108,389 $— $85,568 $3,999 $5,538 $123,009 $31,953 $218,235 $22,461 $38,484 $775,444 Liabilities: Forward currency contracts# 26,787 29,483 103,952 — 24,402 10,168 91,497 7,269 33,793 234,598 12,196 574,145 Total Liabilities $26,787 $29,483 $103,952 $— $24,402 $10,168 $91,497 $7,269 $33,793 $234,598 $12,196 $574,145 Total Financial and Derivative Net Assets $111,021 $78,906 $(103,952) $85,568 $(20,403) $(4,630) $31,512 $24,684 $184,442 $(212,137) $26,288 $201,299 Total collateral received (pledged)##† $— $53,170 $(103,952) $— $— $— $— $— $112,808 $(129,984) $— Net amount $111,021 $25,736 $— $85,568 $(20,403) $(4,630) $31,512 $24,684 $71,634 $(82,153) $26,288 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
